Citation Nr: 1627965	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to March 15, 2010, and an initial evaluation higher than 40 percent on and after March 15, 2010 for service-connected residuals of prostate cancer.

3.  Entitlement to an initial evaluation in excess of 50 percent for service-connected depression.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1965 to October 1967.  This case comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2010 rating decision, the RO increased the evaluation of the Veteran's prostate cancer residuals from 10 percent to 40 percent effective March 15, 2010.  In an April 2012 rating decision, the RO increased the initial evaluation of the Veteran's depression from 10 percent to 50 percent.  As higher evaluations are available for prostate cancer residuals and depression throughout the appeal period, and as the Veteran is presumed to seek the maximum allowable benefit, the issues of entitlement to higher evaluations for prostate cancer residuals and depression remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2014, the Veteran presented hearing testimony by live videoconference before the undersigned Veterans Law Judge.  The transcript of that hearing is located in the Virtual VA electronic claims file.

This case was processed using the Virtual Benefit Management System (VBMS) and the Virtual VA electronic claims file.  With the exception of VA treatment records and the November 2014 hearing transcript, Virtual VA contains documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an evaluation in excess of 40 percent on and after July 14, 2015 for prostate cancer residuals, and to an initial evaluation in excess of 50 percent for depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 2, 2009, the Veteran's prostate cancer residuals were characterized by episodes of nocturia twice per night.

2.  On and after December 2, 2009 to July 13, 2015, the Veteran's prostate cancer residuals were characterized voiding 5 or more times per night.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 percent prior to December 2, 2009 for service-connected prostate cancer residuals are not met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2015).

2.  The criteria for an evaluation of 40 percent, but no higher, on and after December 2, 2009 until July 13, 2015 for service-connected prostate cancer residuals are met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, DC 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004);  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran is challenging the initial evaluation assigned for prostate cancer residuals, following the cessation of the total evaluation for prostate cancer due to the absence of active disease.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Veteran was also afforded VA examinations in connection with his claim in May 2009, June 2010, December 2011, and July 2015.  The Board finds that the VA examination reports and opinions are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations fully address the rating criteria relevant to rating the disability in this case.  There is objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined, which is addressed in the remand section of this decision.  38 C.F.R. § 3.327(a) (2015).  This decision addressed the periods on appeal prior to the evidence of worsening.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additionally, additional, subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

For the issues decided below, the Board also finds substantial compliance with the February 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999). 
In February 2015 the Board remanded this matter to obtain outstanding and relevant treatment records, and to afford the Veteran another VA examination to determine the current severity of the Veteran's prostate cancer residuals.  Specifically, the examiner was requested to elicit from the Veteran the date on which he started changing his absorbent materials over 4 times per day.  A review of the Veteran's claims file shows that all required development has been accomplished or attempted in accordance with the Board's remand directives.  VA records have been obtained and associated with the claims file.  The Veteran was notified that he could submit additional evidence in support of his claims.  The Veteran was afforded the requested VA examination.  As discussed more below, the examiner was unable to elicit the testimony requested by the Board; as the Veteran only reported using absorbent materials twice per month.  As the Veteran changed his testimony at the 2015 VA examination, the Board finds that the examiner substantially complied with the Board's remand directives.  Further, there is no indication that there is any relevant evidence outstanding in this claim outside of what has been associated with the record.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Increased Evaluation for Prostate Cancer Residuals

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

For an appeal of an initial disability evaluation, the Veteran's entire medical history is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  For increased rating claims, other than appeals of the initial disability rating, "the relevant temporal focus for adjudicating ... is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  In deciding a Veteran's increased rating claim, the Board must also consider whether the Veteran is entitled to staged ratings for separate periods based on the facts found during the appeal period.  Id.

The Veteran was service connected for prostate cancer in December 2004.  Prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528 (2015), which provides for a 100 percent evaluation for active disease.  DC 7528 also provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b.  Any change in evaluation based upon that examination or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  

By way of background, in a January 2005 rating decision the Veteran was awarded service connection for prostate cancer and assigned a 100 percent evaluation effective December 22, 2004.  Following the cessation of radiation treatment in 2005, after assessing the Veteran's prostate residuals in a May 2009 VA examination, and in compliance with 28 C.F.R. § 3.105(e), a June 2009 rating decision proposed to reduce the 100 percent evaluation for prostate cancer, and assign a 10 percent evaluation for prostate cancer residuals.  An October 2009 rating decision terminated the 100 percent evaluation for prostate cancer, and assigned an initial evaluation of 10 percent for prostate cancer residuals.  

The rating criteria for dysfunctions of the genitourinary system are set forth in 38 C.F.R. § 4.115a (2015).  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.

Evaluation under urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day, a 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials that must be changed two to four times per day, a 40 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials that must be changed less than twice per day, a 20 percent evaluation is warranted.  38 C.F.R. § 4.115a. 

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 40 percent evaluation contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent evaluation contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent evaluation contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a. 

Finally, obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A 30 percent evaluation contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent evaluation contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc per second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable evaluation contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  38 C.F.R. § 4.115a. 

Renal dysfunction and recurrent urinary tract infections are also genitourinary dysfunctions rated under 38 C.F.R. § 4.115a; however, as noted below, there is no evidence showing that the Veteran's prostate cancer residuals include renal involvement or urinary tract infections.  Accordingly, the Board concludes that voiding dysfunction is the Veteran's predominant complaint.

In a May 2009 VA urology outpatient note, it was reported that the Veteran presented for an update on the treatment result for his prostate cancer.  It was reported that the Veteran completed external radiation therapy for his prostate cancer, and had a benign digital rectal examination by a radiation oncologist the prior month.  The Veteran was assessed as having an excellent response to radiation therapy for prostate cancer, but that he had residual treatment-related erectile dysfunction that required drug therapy.  

In a May 2009, the Veteran was afforded a VA genitourinary examination to assess the current severity of his service-connected prostate cancer.  The Veteran reported that he was treated with external radiation therapy, and was told by his doctor that his cancer was controlled.  The Veteran reported mild erectile dysfunction that predated his cancer diagnosis.  The Veteran reported that he was able to urinate without difficulty, but that he may have passed a blood clot a week prior.  The examiner noted current urinary symptoms of hematuria; but no symptoms of urinary urgency, hesitancy, difficulty starting stream, weak or intermittent stream, dysuria, dribbling, straining to urinate, urine retention, or urethral discharge.  The examiner did indicate that the Veteran's erectile dysfunction was most likely related to his prostate surgery.  The examiner diagnosed prostate cancer without current signs of active disease, and erectile dysfunction.

At a June 2009 VA urology consultation, the Veteran reported gross hematuria every 2 to 3 months with urination, the most recent episode occurring April 2009.  He denied any pain, burning, or other urinary problems.  The treatment provider noted symptoms of nocturia twice per night, and a slow urine flow.  Upon examination, there were no findings to explain the gross hematuria.

In a December 2, 2009 VA primary care note, the Veteran reported some incontinence, as well as red blood and blood clots in his urine two months prior.  The Veteran reported an incident of incontinence while driving, and that he now had to wear absorbent material.  The Veteran did not specify how often he wore or changed his absorbent materials.  The Veteran described his urinary incontinence as "off and on," and happening without warning.  

In a January 2010 VA spinal cord injury consult note, it was reported that the Veteran presented with complaints of incontinence and spontaneous voiding.  Following diagnostic testing, the Veteran was diagnosed with small capacity bladder and urinary urgency.  

In March 2010, the Veteran called VA to report that he was having bladder problems.  He stated that he could only hold 48 ccs of urine, and had to wear depends because of leakage problems.  He further reported having to wake up 4 to 5 times per night to use the bathroom.  

The Veteran was afforded another VA genitourinary examination in June 2010.  At that time the Veteran reported ongoing problems of frequent urination and hematuria.  The examiner noted current symptoms of urinary urgency, dysuria, dribbling, daytime voiding intervals of less than one hour, and 5 episodes of nocturia per night.  The Veteran reported that he wore absorbent materials two days per month whenever he went in public due to urinary leakage, and that those pads had to be changed less than twice per day on those days.  The examiner noted that a January 2010 urodynamic study confirmed that the Veteran had a small bladder, and the examiner diagnosed prostate cancer with residuals including small bladder.  There was no evidence of renal involvement or cardiovascular symptoms.

In a July 2010 VA radiation oncology note, the Veteran presented with complaints of urinary frequency.  It was noted that the Veteran had completed his radiation oncology 5 year follow up, and that he was biochemically free of disease.

In a July 2011 VA ambulatory care note, the Veteran reported that his urination was "generally ok," and that he generally had no incontinence.

At a December 2011 VA geriatric psychiatry appointment, the Veteran reported having to wake up 5 - 6 times per night to urinate.

The Veteran was afforded another VA prostate cancer examination in December 2011.  The examiner indicated that the Veteran's prostate cancer was in remission and stable, but that the Veteran had complaints of increased frequency of urination during day and night.  The Veteran also reported fecal incontinence, and that he had to wear absorbent material due to incontinence of his feces.  The examiner noted that the Veteran had completed radiation therapy in July 2005, and had no treatment since.  The examiner indicated that the Veteran had a voiding dysfunction that did not cause urine leakage, or require the use of an appliance.  The Veteran's voiding dysfunction did result in daytime voiding interval between 2 and 3 hours, and nighttime awakening more than 5 times.  The examiner indicated that the Veteran had symptoms of obstructed voiding, including marked hesitancy, markedly show or weak stream, and markedly decreased force of stream.  The Veteran's obstructed voiding did not require any dilation or catheterization.  The Veteran did not have recurrent symptomatic urinary tract or kidney infection.  The examiner further noted that the Veteran had erectile dysfunction secondary to the radiation treatment for his prostate carcinoma.  The Veteran did not have retrograde ejaculation, nor any other residual conditions or complications due to prostate cancer or treatment for prostate cancer.  

In a December 2012 VA primary care note, it was reported that the Veteran had occasional incontinence and wore briefs.

In his substantive appeal, the Veteran reported that he had to get up 6 times per night to urinate; that he could not leave his home for more than 1 hour unless there was a bathroom in the vicinity; that the older get got the more frequently he had to urinate; and that he could no longer go to social events due to embarrassment.  

At the November 2014 Board hearing, the Veteran testified that urinary incontinence caused him to use absorbent material that had to be changed 6 times daily.  He reported that he also had to urinate 6 times per night or more often.  The Veteran reported that his condition required him to have to sit at the back during church, and that he could not go to parties.  

In July 2015, the Veteran was afforded another VA prostate cancer examination.  The examiner noted that the Veteran underwent radiation therapy in July 2005, and that his prostate cancer was in remission.  The examiner indicated that the Veteran had voiding dysfunction that caused increased urinary frequency and urinary leakage, but did not require use of appliance.  The Veteran's voiding dysfunction showed symptoms of obstruction, including slow stream, weak stream, and decreased force of stream.  None of those symptoms were marked.  At that time the Veteran reported that he had to urinate every 30 to 45 minutes during the day, and at least 4 to 5 times per night.  The Veteran reported that he only used absorbent material twice a week when he went to church, and one pad per outing.  The Veteran did not have recurrent urinary tract or kidney infections.  The Veteran did have erectile dysfunction secondary to radiation treatment for his prostate cancer.  The Veteran did not have retrograde ejaculation.  The Veteran also had dry mouth secondary to the medications prescribed for his voiding dysfunction.  There was no evidence of any renal dysfunction or scars.  

At an August 2015 VA mental health examination, the Veteran reported frequent urination during the day around 6 to 7 times, and five times per night that resulted in poor sleep and anxiety.  The Veteran stated that he "may wear depends."

Based on the foregoing, staged ratings are appropriate in this case.  For the period prior to December 2, 2009, the evidence shows that the Veteran's prostate cancer residuals were characterized by urinary frequency with nocturia twice per night, and slow urine flow.  See May 2009 VA genitourinary examination; see June 2009 VA urology consultation.  During that period of time, there was no evidence that the Veteran had a daytime voiding interval between one and two hours, awakening to void three to four times per night, or that he required the use of absorbent materials.  There was no evidence of renal involvement, urinary tract infections, or obstructed voiding requiring intermittent or continuous catheterization.  Thus, for the period prior to December 2, 2009, the Veteran's prostate cancer residuals more nearly approximated the 10 percent evaluation criteria for urinary frequency, but no higher.  38 C.F.R. 4.115a.

For the period on and after December 2, 2009 until July 13, 2015, the Board finds that a 40 percent evaluation is for assignment.  Resolving all doubt in favor of the Veteran, his prostate cancer residuals were characterized by awakening to void 5 times per night as of December 2, 2009.  See December 2, 2009 VA primary care note; see January 2010 VA spinal cord injury consult note.  On that date, the Veteran reported a worsening of his residuals, to include wearing absorbent materials.  This would normally quality for a 20 percent evaluation under voiding dysfunction, but a more 5 or 6 months later at a VA examination that was by nature more comprehensive, the Veteran reported he was awakening 4 to 5 times per night to void.  Thus, the Board finds that this was occurring as early as December 2, 2009.  For this period, the Veteran has consistently testified that his urinary frequency causes him to use the bathroom 5 or more times per night.  See March 2010 Report of General Contact; see June 2010 VA genitourinary examination; see December 2011 VA geriatric psychiatry note; see July 2015 VA genitourinary examination.  The Veteran has also testified that his daytime voiding interval was less than one hour.  See May 2012 VA-9; see July 2015 VA genitourinary examination.  In June 2009, however, the Veteran reported nocturia twice per night.  Accordingly, the 40 percent evaluation begins on December 2, 2009 and no earlier. 

In sum, the evidence shows that prior to December 2, 2009, the Veteran's prostate cancer residuals warranted a 10 percent evaluation for urinary frequency characterized by episodes of nocturia twice per night.  On and after December 2, 2009 until July 13, 2015, the Veteran's prostate cancer residuals warranted a 40 percent evaluation for urinary frequency of 5 or more episodes of nocturia per night.  38 U.S.C.A §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, DC 7528.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this case, however, the Board finds that the record does not show that the Veteran's prostate cancer residuals are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms of voiding dysfunction, including urinary frequency, use of absorbent materials, and obstructed voiding are expressly contemplated by the rating schedule.  The Veteran has testified that he occasionally has episodes of hematuria; however the record shows that there have been no clinical findings attributing the Veteran's gross hematuria to his prostate cancer residuals.  See June 2009 VA urology consultation.  Similarly, the Veteran has asserted that he has intermittent fecal incontinence; however this also has not been attributed to his prostate cancer residuals.  To the extent the record indicates that the Veteran has erectile dysfunction secondary to treatment for his prostate cancer, that issue was been referred by the Board in February 2015 for adjudication by the AOJ.  A review of the record indicates that such development is underway.  See June 2015 VA Memo.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

ORDER

Entitlement to an initial evaluation higher than 10 percent prior to December 2, 2009 for service-connected prostate cancer residuals is denied.  

Entitlement to an evaluation of 40 percent, but no higher, on and after December 2, 2009 for service-connected prostate cancer residuals is granted.

REMAND

First, regarding the Veteran's claim for an evaluation higher than 40 percent for prostate cancer residuals on and after July 14, 2015, remand is required to secure a VA examination to assess the current severity of the Veteran's prostate cancer residuals.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  In a statement received March 2016, the Veteran reported that he had to change his absorbent pads 4 to 5 times per day, and this statement indicates that the Veteran's prostate cancer residuals have worsened in severity.  Thus, remand for a new VA examination is necessary. 

Second, with regard to the Veteran's claim for an initial evaluation higher than 50 percent for service-connected depression, remand is required to ensure compliance with the Board's February 2015 remand directives.  At the November 2014 Board hearing, the Veteran mentioned a report and summary from a private doctor, as well as a police report from an apparent suicide attempt.  In February 2015, the Board remanded the case to the RO with instructions to contact the Veteran and request copies of the identified private treatment records and police report.  Although the RO requested the private medical records, the RO did not request that the Veteran submit the police report from an apparent suicide attempt.  Accordingly, this must be done on remand.   

Third, the March 2016 statement submitted by the Veteran also indicated that he was being assessed for dementia and Alzheimer's due to increased forgetfulness.  As this represents a potential worsening of his mental health symptoms, remand is required to assess the current severity of his service-connected depression.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination.  Specifically, sent to the Veteran a request for authorization to obtain records from Dr. E.G. and any other records, including a police report, related to the 2014 suicide attempt.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  After making reasonable efforts to obtain the identified records, if they are not able to be secured, provide the Veteran and his representative with the required notice and opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his prostate cancer residuals.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Complete the appropriate examination Disability Benefits Questionnaire (DBW) for prostate cancer residuals.  The examiner is requested to specifically elicit from the Veteran the date on which he started using absorbent materials more frequently, as reported in the March 2016 statement.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his depression.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Complete the appropriate examination Disability Benefits Questionnaire (DBW) for depression.  The examiner is requested to specifically elicit from the Veteran clarification regarding the frequency of his suicidal ideations, and testimony regarding the Veteran's reported 2014 suicide attempt.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


